Citation Nr: 1622026	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  12-20 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a hip disorder, status post total hip arthroplasty.

2.  Entitlement to a rating in excess of 40 percent for left leg varicose veins.

3.  Entitlement to a rating in excess of 20 percent for right leg varicose veins.  

4.  Entitlement to a rating in excess of 20 percent for a left shoulder disability.  

5.  Entitlement to special monthly compensation due to the need for aid and attendance or on account of being housebound.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Colin E. Kemmerly. Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) from July 2010 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In October 2015, the Veteran's representative withdrew his personal hearing request.  In March 2016, the Veteran waived agency of original jurisdiction (AOJ) review of evidence added to the claims file since the issuance of the January 2014 supplemental statement of the case (SSOC).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As to all the issues on appeal, while the record shows that the Veteran applied for VA vocational rehabilitation in June 1983, a copy of this claims file has not been associated with the current record.  Therefore, the Board finds that a remand is required to undertake this needed development.  See 38 U.S.C.A. § 5103A(b) (West 2014).

Also as to all the issues on appeal, while the appeal is in remand status the AOJ should obtain and associate with the record any outstanding VA and private treatment records as well as give the Veteran an opportunity to support his claims with credible lay statements.  Id.  

As to the claim of service connection for a hip disorder, while the Veteran was afforded a VA examination in June 2010 the Board finds the examination inadequate.  In this regard, the record on appeal shows that the Veteran currently has several hip disorders- status post June 2008 total hip replacement as well as damage to the short head of the biceps femoris muscle and sciatic nerve impairment due to the hip replacement.  See December 2009 letter from R. Hugh Flemming, M.D., from Neurological Services, Inc..  Moreover, in February 2010 R. Lance Johansen, M.D. opined that there was a possible relationship between his service-connected varicose veins and his subsequently developing osteoarthritis in his hips which osteoarthritis caused the need for the hip replacement.  But see Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (holding that equivocal medical opinions have limited probative value).  However, the June 2010 VA examiner did not diagnose either the muscle or nerve disorders, did not provide an opinion as to direct causation or aggravation, and did not provide any reasoning to support the conclusion that there was no medical nexus between varicose veins and any joint disease or condition.  See Madden v. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . ."); Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the veteran's position).  Therefore, the Board finds that while the appeal is in remand status the Veteran should be provided another VA examination to obtain needed medical opinions.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the claims for increased ratings for the left leg varicose veins, right leg varicose veins, and a left shoulder disability as well as the claims for special monthly compensation and a TDIU, given the above development the Board finds that while the appeal is in remand status the Veteran should be provided updated VA examinations to ascertain the current severity of his service-connected disabilities, including the problems they cause with employment.  See 38 U.S.C.A. § 5103A(d); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file the Veteran's VA vocational rehabilitation file.

2.  Associate with the claims file the Veteran's post-January 2014 treatment records from the Biloxi VA Medical Center. 

3.  After obtaining authorizations from the Veteran, associated with the claims file any outstanding private treatment records.

4.  Notify the Veteran and his representative that they can submit lay statements from the claimant and from other individuals who have first-hand knowledge of any current problems caused by his bilateral varicose veins and left shoulder disorder including his need for the aid and attendance to perform routine activities of daily living, his being substantially confined to his dwelling and immediate premises due to disability, and any problems they cause with employment.  Provide them a reasonable time to submit this evidence.  

5.  Schedule the Veteran for an examination to determine the origins of his hip disorders.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Is it at least as likely as not that any hip disorder, including osteoarthritis status post June 2008 total hip replacement as well as damage to the short head of the biceps femoris muscle and sciatic nerve impairment due to the hip replacement, is related to or had its onset in service?  

(b)  Is it at least as likely as not that any of the hip disorders was caused by the Veteran's service-connected varicose veins?  

(c)  Is it at least as likely as not that any of the hip disorders was aggravated (i.e., permanently worsened) by the Veteran's service-connected varicose veins?  

In providing the requested opinions, the examiner should discuss the December 2009 letter from Dr. Flemming and the February 2010 opinion by Dr. Johansen.

In providing the requested opinions, the examiner cannot rely solely on negative evidence.

In providing the requested opinions, the examiner should comment on the Veteran's and his families competent lay reports.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Schedule the Veteran for an examination to determine the severity of the varicose veins including any problems they cause with employment.  The claims folder should be made available to and reviewed by the examiner.  The examiner is to identify all pathology found to be present.  The examiner must also discuss the limitations placed on the Veteran's ability to push, pull, lift, stand, walk, and drive as well as the other actions required for sedentary and non-sedentary employment due to his service-connected varicose veins.

7.  Schedule the Veteran for an examination to determine the severity of his left shoulder disability including any problems they cause with employment.  The claims folder should be made available to and reviewed by the examiner.  The examiner is to identify all pathology found to be present.  After a review of the record on appeal and an examination of the Veteran, the examiner should provide VA with the following information.  

i.  The examiner should conduct complete range of motion of the left shoulder with specific findings as to flexion, abduction, external rotation, and internal rotation.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's left shoulder, i.e., the extent of the Veteran's pain-free motion.

ii.  In providing the requested opinions regarding the range of motion of the left shoulder, the examiner must also comment on any reports of flare-ups to include describing, if possible, any additional degrees of limited motion of the left shoulder during these flare-ups.

If the examiner cannot provide an answer to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing data must be exhausted before concluding that the answer cannot be provided.

8.  Schedule the Veteran for an aid and attendance/housebound examination.  The claims file should be reviewed by the examiner.  After a review of the record on appeal and an examination of the Veteran, the examiner is thereafter asked to provide an opinion as to (1) whether the Veteran requires aid and attendance to perform routine activities of daily living and (2) whether he is substantially confined to his dwelling and immediate premises due to disability.

In providing the requested opinions, the examiner is advised that the routine activities of daily living are basic self-care tasks which include such things as the ability to dress or undress one's self, to keep one's self ordinarily clean and presentable, ability to feed one's self, the ability to attend to the needs of nature, and the ability to protect one's self from the hazards or dangers incident to his daily environment.

In providing the requested opinions, the examiner should comment on the Veteran's and his families competent lay reports.

In providing the requested opinions, the examiner cannot rely solely on negative evidence.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

9.  Then, after conducting any further development deemed warranted, adjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case (SSOC) that gives him notice of all the evidence added to the record since the January 2014 SSOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

